Case 9:18-cv-00014-RC-KFG Document 83 Filed 09/03/20 Page 1 of 1 PageID #: 466



                          ** NOT FOR PRINTED PUBLICATION **

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

NORMAN L. AGNEW                                  §

VS.                                              §                 CIVIL ACTION NO. 9:18cv14

SHERIFF OF NACOGDOCHES, ETAL.                    §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff Norman L. Agnew, an inmate formerly confined at the Nacogdoches County Jail,

proceeding pro se and in forma pauperis, brought the above-styled lawsuit pursuant to 42 U.S.C.

§ 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends the defendants’ motion for summary judgment should be granted. Accordingly, this

action be dismissed.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. It is

       ORDERED that the defendants’ motion for summary judgment is GRANTED. A final

judgment will be entered in this case in accordance with the Magistrate Judge’s recommendations.

                  So ORDERED and SIGNED, Sep 03, 2020.


                                                                     ____________________
                                                                     Ron Clark
                                                                     Senior Judge
